DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to blister package, classified in A61J1/035.
II. Claims 9-12, drawn to method of administered the medicament in the blister package, classified in G16H20/10.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the blister package as claimed in Invention I can be used in a materially different process of using that product.  The product of invention I can be use to administer by doctors for regular pain and  does not need to be specifically use for covid-19 patient.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
During a telephone conversation with Raj Pai on 2/1/2021, a provisional election was made without traverse to prosecute the invention of I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2021 is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each side of the n-polygon has at least n-medicament chambers capable of holding the two or more medicaments” as claimed in claim 1, “each medicament chamber is sized to completely contain the two or more medicaments” as claimed in claim 4,  must be shown or the feature(s) canceled from the claim(s).  According to drawing, 
In respect to Figure 1, Figure 1 discloses 106 as two or more medicaments [0033], but Figure 1 does not specifically point out the where is the location of the chambers.  Furthermore, applicant’s drawing Figure 1 does not show n-medicament chambers.  For instance,  if n equals to number 3, which is in a shape of triangle, then Figure 1 must show 3 medicament chambers.  

 With regarding to Figures 3A-3C, applicant shows that only “single” medicament is place within a blister package and not two or more medicament is contain in the medicament chamber.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
	Specification
The following is a quotation of 37 CFR 1.71(a)-(c):
(a)	The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same. 

(b)	The specification must set forth the precise invention for which a patent is solicited, in such manner as to distinguish it from other inventions and from what is old.  It must describe completely a specific embodiment of the process, machine, manufacture, composition of matter or improvement invented, and must explain the mode of operation or principle whenever applicable.  The best mode contemplated by the inventor of carrying out his invention must be set forth.

(c)	In the case of an improvement, the specification must particularly point out the part or parts of the process, machine, manufacture, or composition of matter to which the improvement relates, and the description should be confined to the specific improvement and to such parts as necessarily cooperate with it or as may be necessary to a complete understanding or description of it.

The specification is objected to under 37 CFR 1.71, because failing to provide an adequate written description of the invention.  The specification fails to provide “wherein each side of the n-polygon has at least n-medicament chambers” as recited in claim 1.   According to applicant’s specification [0014 and [0033-47], applicant describe each of the one or more medicament chambers are located on each side of a polygon, but applicant’s specification does not support the limitation of n-medicament chambers, specifically, when n-side polygon comprises, 8,7,6,5,4 or 3 sides [0040], there is no support that each side have 8,7,6,5,4 and 3 medicament chambers as claimed in claim 1.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification fails to provide “wherein each side of the n-polygon has at least n-medicament chambers” as recited in claim 1.   According to applicant’s specification [0014 and [0033-47], applicant describe each of the one or more medicament chambers are located on each side of a polygon, but applicant’s specification does not support the limitation of n-medicament chambers, specifically, when n-side polygon comprises, 8,7,6,5,4 or 3 sides [0040], there is no support that each side have 8,7,6,5,4 and 3 medicament chambers as claimed in claim 1.
Furthermore, when examiner review the specification and the corresponding drawing of Figure 1, applicant is unable to determine how the multidrug pain management package is being constructed.  For example:  Applicant’s specification 
“[0033] In some embodiment, provided herein is multidrug pain management package to dispense two or more medicaments to treat pain. FIG. 1 illustrates a diagram of an exemplary multidrug pain management package. The package 100, 
Claims 7-8 are also rejected under 112 first paragraph as being depended on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, applicant recites “n-polygon” lines 2, 8 which is not understand by the examiner what is the definition of the “n”.  Is applicant referring to “n” as a number of sides or number of polygon?  For the purpose of examination, upon further review of the specification, examiner presumes that applicant is claiming “n-side polygon”.  Clarification is required.
As to claim 1, lines 3-4, applicant recites “n-medicament chamber” which is not understand by the examiner if “n” are referring to the same “n” to the n-polygon.  For the purpose of examination, examiner presumes that “n” will be the same number as “n-polygon”.
Clarification is required.
As to claim 1, lines 9, applicant recites “concentric m-polygon” lines 2, 8 which is not understand by the examiner what is the definition of the “m”.  Is applicant referring to “m” as a number of sides or number of polygon?  For the purpose of examination, upon further review of the specification, examiner presumes that applicant is claiming “m-side polygon”.  Clarification is required.
As to claim 1, lines 3-4, applicant recites “m-medicament chamber” which is not understand by the examiner if “m” are referring to the same “m” to the m-polygon.  For the purpose of examination, examiner presumes that “m” will be the same number as “m-polygon”.

As to claim 1, line 10, applicant recites “wherein each additional, optional concentric… ”  which a board range or limitation followed by linking terms (e.g., preferably, maybe, for instance, especially, optional) and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  For the purpose of examination, examiner will not exam the limitation of “wherein each additional, optional concentric m-polygon has m-1 or fewer sides; from the previous concentric m-polygon, wherein each side of the m-polygon has at least m-medicament chambers capable of holding the two or more medicaments”. 
As to claims 1, 6,7-8, applicant recites “concentric m-polygons within the primary n-polygon shaped blister layer”, which is not understand how each different shaped m-m-polygon can be place within a primary n-shaped blister layer. Furthermore, since Figure 1 is only a diagram of the package, it is not understand how a line with blister is being place within a triangle blister within a square blister that is finally position in the hexagon blister which forming “one or more concentric polygon”?  Clarification is required.  
As to claim 8, applicant recites “concentric line” in line 1, which is not clear which line applicant is referring to.  Clarification is required.
Claims 2-5 are also rejected under 112  second paragraph as being depended on claim 1.

Since Figure 1 of the drawing is only diagram of a package and does not disclose structure of the package, examiner has to rely on applicant’s Figure 2 which shows more structure of the blister package for examination.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over (JP 3117622, herein `622) in view of Berghahn et al (4,298,125).
As to claim 1, as best understand, `622 discloses a packaging to dispense medicaments comprising a primary n-polygon shaped blister layer (Figure 2 shows rectangular shape which n is 4-side polygon), wherein each side of the n-polygon has at least n-medicament chambers (2, the total of the medicament chamber in the blister package is 18 total), one or more concentric m-polygons (triangular shape for Monday-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blister package of `622 with cover film and chamber holding at least two medicaments in order to sealed the chamber with cover and provide additional medication in the same chamber to reduce time needed to breaking two individual chamber that each hold one medicament.
As to claim 2, `622 as modified further discloses the n-polygon a square (Figure 2).
As to claim 3, `622 as modified further discloses one or more concentric m-polygons is a triangle (Figure 2).  
As to claim 4, `622 as modified further discloses each medicament chamber is sized to completely contain the two or more medicaments (Figure 3 of Berghahn).

As to claim 6, `622 as modified further discloses the package comprises 7 concentric m-polygons (8 triangles as shown in Figure 2 of `622).  
As to claims 7-8, as best understand and interpret by the examiner in review of Figure 2 of current drawing, `622 as modified further discloses a concentric line in the middle of the primary n-polygon with the tip of the triangle form at the center of the primary n-polygon and the m-polygon have at least 7 concentric m-polygon.  However,  `622 does not specifically disclose the package comprises 5 concentric m-polygons.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the package of `622 so the package comprises 5 concentric m-polygons because the selection of the specific number of the m-polygon as disclosed by `622 or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well and inasmuch as applicant's specification does not state that using these specific distance as claimed solves any particular problem or yields any unexpected results.  Applicant’s specification [0041] which conclusory summarize that discloses that any number of m-concentric from at least 2 to at least 7 m-concentric polygon.  






Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736